DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 16-29 are pending and examined in this office action.
	Claims 1-15 have been cancelled.

	Claim 20 recite the limitation of “wherein it is prevented that, in addition to the test data, output data of at least one component of the software situated outside the system layer are input into the system layer”. The examiner interprets the above limitation to mean the test data and the output data of at least one component of the software situated outside the system layer are prevented from inputting into the system layer.

Claim 22 recite the limitation of “wherein it is prevented that, in addition to the test data, output data of at least one component of the software situated outside the application layer are input into the application layer”. The examiner interprets the above limitation to mean the test data and the output data of at least one component of the software situated outside the application layer are prevented from inputting into the application layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Welingkar et al. (US PGPUB 2009/0210702) hereinafter Welingkar.

Per claim 16, Welingkar discloses “a method comprising the following steps: receiving, in the control unit, test requests generated by a test computer; executing, by the processor, a test program for testing the software, based on the test requests, by executing a first binary file, which is stored in the memory, the first binary file encoding a test version of the software which includes at least one test module necessary for executing the test program, test results being generated; sending the test results from the control unit to the test computer” (paragraphs [0032][0033]; a server receives an upload of the application from the developer, requesting the application to be tested and certified; then the server transmits the application to a test server (control unit) to operate one or more test steps on the application, such as running a test algorithm against the application (a first binary file) to certify the application has met one or more criteria; test results or reports are received from the test server at the server); “storing the second binary file in the memory, when the test computer has determined, based on the test results, that the software is fit for operation, the second binary file having been generated from the first binary file by the test computer and encodes a final version of the software” (paragraphs [0032][0033][0044]; if the application passes the tests (based on the test results), the server may sign the application (generating a second binary from the first binary and encodes a final version); the device manufacturer then publishes the application in an application directory (storing the second binary file in the memory) so it can be discovered by the end-user using their mobile device).
Welingkar does not explicitly teach “receiving, in the control unit, a second binary file” and the second binary file “which prevents the at least one test module from being executed”. However, Welingkar discloses (paragraphs [0032][0033][0044]) transmitting a test version of the application (the first binary with at least one test module) to a test server for testing, and if the tests pass, transmitting the signed version of application (the second binary) to a repository server (receiving, in the control unit, a second binary file)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a single server (control unit) as both the test server and the repository server, it would reduce cost of equipment; and after a test version of the application passes tests, the server receives the final signed version of the application which replaces the test version (which prevents the at least one test module from being executed; because the at least one test module is replaced by the signed application); this would save storage resource on the server.

Per claim 24, Welingkar further suggests “wherein the test program is executed on a first control unit, and the second binary file is stored in a memory of a second control unit” (paragraphs [0032][0033][0044]) transmitting a test version of the application (the first binary with at least one test module) to a test server for testing, and if the tests pass, transmitting the signed version of application (the second binary) to a repository server).

Claim 25 recites a device that performs the method of claim 16. Therefore, claim 25 is rejected under similar rationales as claim 16.

Per claim 26, Welingkar discloses “a method comprising the following steps: generating test requests by the test computer; sending the test requests from the test computer to the control unit, the test requests prompting the processor to execute a test program for testing the software by executing a first binary file stored in the memory, the first binary file encoding a test version of the software which includes at least one test module necessary for executing the test program, test results being generated; receiving the test results, generated by the control unit, in the test computer” (paragraphs [0032][0033]; a server receives an upload of the application from the developer, requesting the application to be tested and certified; then the server transmits the application to a test server (control unit) to operate one or more test steps on the application, such as running a test algorithm against the application (a first binary file) to certify the application has met one or more criteria; test results or reports are received from the test server at the server); “determining by the test computer, based on the test results, whether the software is fit for operation; generating a second binary file from the first binary file by the test computer when the test computer determines that the software is fit for operation, the second binary file encoding a final version of the software” (paragraphs [0032][0033][0044]; if the application passes the tests (determining test results), the server may sign the application (generating a second binary from the first binary and encodes a final version); the device manufacturer then publishes the application in an application directory (storing the second binary file in the memory) so it can be discovered by the end-user using their mobile device).
Welingkar does not explicitly teach “sending the second binary file from the test computer to the control unit” and the second binary file “which prevents the at least one test module from being executed”. However, Welingkar discloses (paragraphs [0032][0033][0044]) transmitting a test version of the application (the first binary with at least one test module) to a test server for testing, and if the tests pass, transmitting the signed version of application (the second binary) to a repository server (sending the second binary file from the test computer to the control unit)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a single server (control unit) as both the test server and the repository server, it would reduce cost of equipment; and after a test version of the application passes tests, the server receives the final signed version of the application which replaces the test version (which prevents the at least one test module from being executed; because the at least one test module is replaced by the signed application); this would save storage resource on the server.

Claim 27 recites a device that performs the method of claim 26. Therefore, claim 27 is rejected under similar rationales as claim 26.
Claim 28 recites a system comprised of the control device of claim 25 and the test device of claim 27. Therefore, claim 28 is rejected under similar rationales as claim 25 + claim 27.

Claim 29 recites program instructions that perform the method of claim 16. Therefore, claim 25 is rejected under similar rationales as claim 16.

Claims 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Welingkar, in view of Ramanath et al. (US PGPUB 2011/0022700) hereinafter Ramanath.

Per claim 17, Welingkar does not explicitly teach “wherein test data for simulating error situations in components of the software to be tested are input during the execution of the test program”. However, Ramanath suggests the above (paragraphs [0037][0006]; in testing of a network application, a user may introduce anomalies (simulating error situations) in network traffic (test data) to simulate real-world network traffic and to evaluate error recovery). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Welingkar and Ramanath to provide test data for simulating error situations to test a network application; to evaluate and ensure proper error recovery of the network application.

Per claim 18, Ramanath further suggests “wherein external data generated by the test computer are received in the control unit and used as the test data” (paragraphs [0037][0019]; in testing of a network application, a user may introduce anomalies in network traffic (test data) to simulate real-world network traffic; the network traffic is generated using a network traffic generator (external data generated by the test computer)).

Per claim 19, Ramanath further suggests “wherein the test data are input into a system layer of the software” (paragraphs [0037][0019]; claim 1; in testing of a network application, a user may introduce anomalies in network traffic (test data) to simulate real-world network traffic; to test lower layers and upper layers in an OSI layering system; the tested layer includes testing TCP layer (system layer of a software)).

Per claim 20, Ramanath does not explicitly teach “wherein it is prevented that, in addition to the test data, output data of at least one component of the software situated outside the system layer are input into the system layer”. However, Ramanath discloses (paragraphs [0037][0015]; claim 1; in testing of a network application, a user may introduce anomalies in network traffic (test data) to simulate real-world network traffic; to test lower layers and upper layers in an OSI layering system; the tested layer includes testing TCP layer (system layer of a software); the network testing software on a network testing system provides a user interface to receive network tests specified by a user; the network tests may include sending or transmitting, receiving and capturing network traffic that conform to one or more network communications protocols; thus, it would have been obvious that the user can specify network tests to test particular network layers (protocols); this implies the user can prevent other network layers (protocols) from being received and tested (such as TCP layer (system layer of a software)).

Per claim 21, Ramanath further suggests “wherein the test data are input into an application layer of the software” (paragraphs [0037][0015]; claim 1; in testing of a network application, a user may introduce anomalies in network traffic (test data) to simulate real-world network traffic; to test lower layers and upper layers in an OSI layering system; the tested layer includes testing HTTP layer (application layer of a software)).

Per claim 22, Ramanath does not explicitly teach “wherein it is prevented that, in addition to the test data, output data of at least one component of the software situated outside the application layer are input into the system layer”. However, Ramanath discloses (paragraphs [0037][0015]; claim 1; in testing of a network application, a user may introduce anomalies in network traffic (test data) to simulate real-world network traffic; to test lower layers and upper layers in an OSI layering system; the tested layer includes testing HTTP layer (application layer of a software); the network testing software on a network testing system provides a user interface to receive network tests specified by a user; the network tests may include sending or transmitting, receiving and capturing network traffic that conform to one or more network communications protocols; thus, it would have been obvious that the user can specify network tests to test particular network layers (protocols); this implies the user can prevent other network layers (protocols) from being received and tested (such as HTTP layer (application layer of a software)).

Per claim 23, Welingkar does not explicitly teach “wherein the test module is configured to selectively connect an input of at least one component of the software to be tested to a communication interface for data communication with the test computer, or to an output of at least one further component of the software”. However, Ramanath suggests the above (paragraphs [0037][0015]; claim 1; in testing of a network application, a user may introduce anomalies in network traffic (test data) to simulate real-world network traffic; to test lower layers and upper layers in an OSI layering system; the tested layer includes testing HTTP or FTP protocols; the network testing software on a network testing system provides a user interface to receive network tests specified by a user; the network tests may include sending or transmitting, receiving and capturing network traffic that conform to one or more network communications protocols; i.e. a user can select to connect test input to specific communication interface (protocols) of an application to test the application). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Welingkar and Ramanath to provide test data to connect to a specific communication interface (protocol) of an application; to evaluate and ensure proper error recovery of the network application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Hayrynen et al. (US PGPUB 2014/0215620) disclose a method for testing a computer program application in a server computer, comprises: receiving, from a client device, a test request requesting the server computer to test suspicious behavior associated with the computer program application; acquiring the computer program application on the basis of the test request; applying at least one test routine to the computer program application and testing for suspicious behavior associated with the computer program application; creating a test report specifying at least some features of the suspicious behavior, if any found during the at least one test routine; and communicating the test report to the client device.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193